             Case 1:20-cv-07340-CM Document 5 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ZACARIAS MOUSSAOUI,

                                  Plaintiff,
                                                                 1:20-CV-7340 (CM)
                      -against-
                                                                 CIVIL JUDGMENT
 SAUDI PRINCE TURKI AL FAISAL AL SAUD,

                                  Defendant.

       Pursuant to the order issued November 17, 2020, dismissing this action without

prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice for Plaintiff’s failure to submit a completed request to proceed in forma pauperis and

prisoner authorization or pay the $400.00 in relevant fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:      November 17, 2020
             New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
